Quillian, Judge.
Alma Hiott, paternal grandmother of three children, filed a petition for adoption of the children with the father’s consent. The mother being deceased, the Juvenile Court of Floyd County had committed the children to the custody of Mrs. C. H. Duncan, their maternal grandmother, who filed objections to the application for adoption. Upon the date of the final hearing of the petition for adoption, the paternal grandmother made a motion that the objections filed by the maternal grandmother be dismissed. This motion was overruled and the hearing was held. After considering the evidence and the report of the Department of Family and Children Services, the trial judge denied the petition for adoption. The petitioner appealed and the case is here for review. Held:
Submitted July 6, 1970
Decided October 2, 1970.
Harl C. Duffey, Jr., for appellant.
Hamilton, Anderson & Minge, George Anderson, for appellee.
The trial judge erred in allowing the maternal grandmother to file objections to the petition for adoption, because the children’s father was still living. Code Ann. § 74-412 (Ga. L. 1941, p. 304). See Clark v. Buttry, 121 Ga. App. 492, 495 (174 SE2d 356). However, allowing the objections to be filed was harmless, because the admissible evidence, together with the report of the Department of Family and Children Services, was sufficient to support the trial court’s denial of prayers of the petition for adoption. Herrin v. Graham, 87 Ga. App. 291, 292 (73 SE2d 572); McElroy v. Williams Bros. Motors, 104 Ga. App. 435, 437 (121 SE2d 917); Lewis v. American Road Ins. Co., 119 Ga. App. 507, 510 (167 SE2d 729); Bailey v. Holmes, 163 Ga. 272, 275 (136 SE 60); Rowell v. Rowell, 211 Ga. 127, 130 (84 SE2d 23).

Judgment affirmed.


Bell, C. J., and Whitman, J., concur.